434 F.2d 1040
Shirley M. DUDLEY, Plaintiff and Appellant,v.The EQUITABLE LIFE ASSURANCE SOCIETY OF the UNITED STATES, acorporation.
No. 23926.
United States Court of Appeals, Ninth Circuit.
Dec. 9, 1970.

Appeal from the United States District Court for the District of Idaho; Fred M. Taylor, Judge.
John R. Black, Ralph H. Jones, Jr., Jones, Pomeroy & Jones, Pocatello, Idaho, for appellant.
W. F. Merrill (appeared), of Merrill & Merrill, Pocatello, Idaho, for appellee.
Before CHAMBERS, BROWNING and KILKENNY, Circuit Judges.
PER CURIAM:


1
The summary judgment is affirmed.


2
Equitable's affidavits were not properly challenged.  There was just no issue of fact left for trial.


3
The objected-to testimony of Doctor Call seems to have been properly received under Section 9-203 of the Idaho code.